Title: To James Madison from Pierre Samuel DuPont de Nemours, 27 December 1814
From: Du Pont de Nemours, Pierre Samuel
To: Madison, James


        
          
            Monsieur le Président,
            27. Xbre. 1814.
          
          J’interromps et abandonne une Lettre assez longue que j’avais l’honneur de vous écrire, dont le principal objet êtait de proposer à Votre Excellence quelques vues militaires pour votre Guerre défensive dans la campagne de 1815.
          Un moyen de faire armure avec le Simple vêtement.
          Un autre de rendre vos Bataillons d’Infanterie plus redoutables, en vous passant pour le troisième rang des fusils qui pouvaient vous manques, et y Suppléant par des Piques, qui debordant d’un pied et demi les Bayonnettes de votre premier rang toucheraient l’Ennemi avant qu’il pût vous toucher.
          Quelques principes Sur les Campemens et les retranchemens: &c, &c, &c.
          J’apprends votre honorable Paix, et je jette au feu mes griffonnages.
          Je prie Vous et votre Patrie de recevoir mes félicitations, que j’espere vous porter en personne au mois de Mai.
          Je suis content et point Surpris du Zêle dont mes Enfans ont donné des preuves. Comptez notre Famille parmi les plus dévouées au Salut, à la prospérité, à la gloire des Etats-Unis. Je prie Votre Excellence, Monsieur le Président, d’agréer mon profond respect,
          
            DuPont (de nemours)
          
        
        
          Je profite de la permission que Votre Excellence a bien voulu me donner de mettre mes lettres Sous votre enveloppe, Monsieur le Président; et je Suis bien reconnaissant de cette Bonté.
        
        
        CONDENSED TRANSLATION
        Breaks off and abandons a rather long letter to JM, the principal object of which was to propose some military ideas for the United States’ defensive war in the campaign of 1815. A means of making armor with common clothing; another, to make U.S. infantry batallions more formidable by omitting to furnish the third rank with guns, which the U.S. may lack, and substituting pikes, which would extend a foot and a half beyond the bayonets of the first rank and would reach the enemy before he could reach U.S. troops; some principles of camps and entrenchments, etc. Learns of JM’s honorable peace, and throws his scribbles into the fire. Begs JM and the United States to receive his congratulations, which he hopes to bring in person in the month of May. Pleased and not at all surprised by the zeal his children have shown. Asks that JM count his family among those most devoted to the welfare, prosperity, and glory of the United States. Adds in a postscript that he takes advantage of permission to put his letters under cover to JM, and is very grateful for the kindness.
      